     Case 1:21-cv-01226-NONE-EPG Document 3 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    NARISSA MELERO,                                   Case No. 1:21-cv-01226-NONE-EPG
11                       Plaintiff,
12           v.                                         ORDER DENYING MOTION TO PROCEED
                                                        IN FORMA PAUPERIS WITHOUT
13    GABRIEL RUIZ, et al.,                             PREJUDICE
14                       Defendants.                    (ECF No. 2.)
15                                                      ORDER REQUIRING PLAINTIFF TO FILE
                                                        LONG FORM APPLICATION TO PROCEED
16                                                      IN FORMA PAUPERIS OR PAY FILING FEE
17                                                      THIRTY (30) DAY DEADLINE
18
            Plaintiff Narissa Melero (“Plaintiff”), proceeding pro se, has applied to proceed in forma
19
     pauperis (“IFP”) in this action. (ECF No. 2.)
20
            Plaintiff’s application to proceed in forma pauperis was not adequately completed. In
21
     response to question one on her application, Plaintiff indicated that she is incarcerated and is
22   being held at “99 cent store.” Plaintiff did not respond to the portion of question two directing
23   Plaintiff to list her employer’s name and address if she is not incarcerated and is employed.
24   Plaintiff listed her gross pay or wages as $385.00 in response to question two, but did not specify
25   her take-home pay or wages and did not specify the pay period. Additionally, in response to
26   question three, Plaintiff indicated that she has received income in the past twelve months from a
27   business, profession, other self-employment, rent payments, interest or dividends, and gifts or

28   inheritances. However, in response to question three’s directive to describe each source of money,
                                                        1
     Case 1:21-cv-01226-NONE-EPG Document 3 Filed 08/16/21 Page 2 of 2


 1   state the amount received, and identify what Plaintiff expects to receive in the future, Plaintiff

 2   stated “okay send me the bill if needed to 4230 E Fairfax #102, Fresno, CA 93701.” In response

 3   to question six, which requires a description of any housing, transportation, utilities, loan

 4   payments, or other regular monthly expenses and the amount of the monthly expense, Plaintiff

 5   stated “just Rent I have mine and my roommate’s agreement of what I pay” and did not specify
     the amount of her rent expense.
 6
             Plaintiff’s application, as written, is insufficient for the Court to determine if she is
 7
     entitled to proceed without prepayment of fees in this action. Without a fully completed IFP
 8
     application, Plaintiff has not made the showing required to proceed IFP. See 28 U.S.C. § 1915(a).
 9
     The application will accordingly be denied without prejudice and the Court will order Plaintiff to
10
     complete and file an Application to Proceed in District Court Without Prepaying Fees or Costs
11
     (Long Form) – AO 239. Plaintiff must accurately and adequately answer the questions presented
12
     on the form. If Plaintiff is unwilling to complete and submit the long form application, Plaintiff
13
     must pay the filing fee in full.
14
             Accordingly, it is HEREBY ORDERED that:
15           1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED
16                   without prejudice;
17           2.      The Clerk of the Court is directed to forward an Application to Proceed in District
18                   Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff; and
19           3.      Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the
20                   $402.00 filing fee for this action, or (2) complete and file the enclosed Application

21                   to Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO

22                   239. If Plaintiff fails to comply with this order, the Court may dismiss this action

23                   for failure to obey a court order and/or failure to prosecute.

24
     IT IS SO ORDERED.
25

26       Dated:     August 16, 2021                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                          2
